Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a NOA in responses to Applicant’s amendments and remarks filed 11/03/2021. It is noted the current patent application was originally field 08/27/2020; also Preliminary Amendments filed 08/27/2020; is a continuation of 15967101, filed 04/30/2018, now U.S. Patent #10789418, 15967101 is a continuation of 14171475, filed 02/03/2014, now U.S. Patent #9990340. Claims 25-44 are pending; claims 25, 38 and 44 are independent claims. Claim(s) 1-24 were previously cancelled. Claim(s) 25, 38 and 44 have been amended to further clarify the claims inventions. 
Also, the Examiner is hereby withdrawn the objection to the specifications (previously presented in the O.A. mailed 08/04/2021) in light of the remarks filed 11/03/2021 (SEE THE REMARKS PAGES 10-11).

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 




  Reason for Allowance
Claim(s) 25-44 are allowed: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Chang (“US 005694594A” filed 11/14/1994 [hereinafter “Chang”], describing a user browses several hypermedia documents in the networked data-handling system 10 and identified two hypermedia nodes ... which the user considers a link between the contents of these two documents would suit the objective of searches on this networked data handling system 10. In the second stage ... the user creates a user generated link 17 to link the user selected hypermedia nodes ... [FIG. 1; col. 3, L. 54 —col. 4, L.3.] However Chang fails to show, “receiving, from a user, a selection of the plurality of electronic documents,....generating a list of search objects from the plurality of electronic documents by automatically identifying content within each of the plurality of electronic documents that is indicative of the search objects, and, scanning the plurality of electronic documents for graphical objects matching the search objects in the list to determine matched graphical objects,...” as recited in amended claim(s) 25, 38 and 44; supports in the current specification [PGPUB 20200401759] Para(s) 9-10 in light of the remarks pages 11-14.
Tudusciuc (“US 20140214864 A1” -filed 01/31/2013 [hereinafter “Tudusciuc”], describing “receiving a selection of a template visual object” by using “a cursor 82 [which] may be dragged from a first position 84 to a second position 86, thereby defining a selection area 88 that encompasses the visual object 60.” (FIG. 3; [0055] of Tudusciuc.) Once the cursor 82 has selected the area 88 that encompasses the visual object 60, Tudusciuc discloses “generating a subset of pre-filtered visual objects from the visual objects 60 on the document 54.” (Id. at FIG. 4A; [0062]). However Tudusciuc fails to show, “receiving, from a user, a selection of the plurality of electronic documents,....generating a list of search objects from the plurality of electronic documents by automatically identifying content within each of the plurality of electronic documents that is indicative of the search objects, and, scanning the plurality of electronic documents for graphical objects matching the search objects in the list to determine matched graphical objects,...” as recited in amended claim(s) 25, 38 and 44; supports in the current specification [PGPUB 20200401759] Para(s) 9-10 in light of the remarks pages 11-14.
Fisher et al., (“US 20070300176 A1” -filed 06/26/2006 [hereinafter “Fisher”], describing method of supporting a user in entering information in an input field includes receiving a string that a user enters under guidance of an input field in a graphical user interface (GUI) [the Abstract and Para 38]. However Fisher fails to show, “receiving, from a user, a selection of the plurality of electronic documents,....generating a list of search objects from the plurality of electronic documents by automatically identifying content within each of the plurality of electronic documents that is indicative of the search objects, and, scanning the plurality of electronic documents for graphical objects 
Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows “receiving, from a user, a selection of the plurality of electronic documents,....generating a list of search objects from the plurality of electronic documents by automatically identifying content within each of the plurality of electronic documents that is indicative of the search objects, and, scanning the plurality of electronic documents for graphical objects matching the search objects in the list to determine matched graphical objects,...” as recited in amended claim(s) 25, 38 and 44; supports in the current specification [PGPUB 20200401759] Para(s) 9-10 in light of the remarks pages 11-14.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/QUOC A TRAN/           Primary Examiner, Art Unit 2177